



 
 
 
Exhibit 10.1
BB&T Corporation
Modification of 2016-2018 Long-Term Incentive Performance Award - Summary
On June 28, 2016, the Compensation Committee of the Board of Directors of BB&T
Corporation (“BB&T” or the “Company”) approved the following change to the
Company’s 2016-2018 Long-Term Incentive Performance Awards (“LTIP”) originally
granted on February 23, 2016:
Payments under the LTIP are subject to reduction based on BB&T’s total
shareholder return (“TSR”) percentile performance relative to the Company’s peer
group TSR for the performance period. TSR will be calculated based on the stock
price appreciation during the performance period plus the value of dividends
paid on such stock during the performance period (which shall be deemed to have
been reinvested in the underlying company’s stock) and using a 20-trading day
average stock price to determine beginning and ending stock prices. The
beginning stock price is calculated by averaging the daily closing stock prices
for the 20-trading days ending on December 31, 2015 and the ending stock price
is calculated by averaging the daily closing stock prices for the 20-trading
days ending on the last day of the performance period. Payments are subject to
reduction in accordance with the below schedule:
 
 
 
 
 
Percentile Performance of BB&T TSR Relative to Peer Group TSR
Percent Reduction in Payout


 
 
< 25th
20% reduction
 
 
≥ 25th and < 40th
10% reduction
 
 
≥ 40th
no reduction
 






